Citation Nr: 1021604	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-31 638A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lacunar infarct 
claimed as aortic calcification resulting in a stroke with 
loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1956 and from February 1991 to August 1991.  The 
Veteran also served in the Reserves from 1956 to 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

An October 2009 rating decision granted service connection 
for cataract removal and lens implant of the left eye, and 
service connection for degenerative joint disease of the 
lumbar spine.

The Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing held in St. Petersburg, 
Florida in September 2006.  A transcript of that hearing is 
of record.


FINDING OF FACT

On May 26, 2010, the Board was notified by the RO in St. 
Petersburg, Florida, that the appellant had died in February 
2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


